964 So.2d 277 (2007)
Yovall AUGOSHE, Appellant,
v.
Debra LEHMAN, Appellee.
No. 2D06-181.
District Court of Appeal of Florida, Second District.
September 19, 2007.
Leslie Telford of Klaus & Telford, P.A., Sarasota, for Appellant.
Edward B. Sobel of Edward B. Sobel, P.A., Bradenton, for Appellee.
PER CURIAM.
Yovall Augoshe, the husband, appeals an order awarding Debra Lehman, the wife, attorneys' fees, suit money, and costs stemming from the parties' dissolution of marriage and awarding temporary attorneys' fees, suit money, and costs for the appeal of the dissolution judgment.
In Augoshe v. Lehman, 962 So.2d 398 (Fla. 2d DCA 2007), we reversed one portion of the amended final judgment of dissolution and remanded with instructions to the trial court to modify the equitable distribution plan. In light of that decision, we reverse the awards of attorneys' fees, suit money, and costs and temporary attorneys' fees, suit money, and costs. On remand, after the equitable distribution plan has been modified, the trial court shall reexamine the awards in view of the modified equitable distribution plan and other pertinent factors under section 61.16, Florida Statutes (2004).
Reversed and remanded with instructions.
CASANUEVA, DAVIS, and CANADY, JJ., Concur.